MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Nov 21 2019, 8:56 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Steven J. Halbert                                        Attorney General of Indiana
Indianapolis, Indiana                                    Katherine A. Cornelius
                                                         Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana
                                                         Dede K. Connor
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        November 21, 2019

M.M. (Minor Child)                                       Court of Appeals Case No.
                                                         19A-JC-1308
Child in Need of Services
                                                         Appeal from the Marion Superior
M.M. (Mother),                                           Court
Appellant-Respondent,                                    The Honorable Mark Jones, Judge
                                                         The Honorable Rosanne Ang,
        v.                                               Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D15-1812-JC-2995
Child Services,
Appellee-Petitioner,




Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019                  Page 1 of 13
      And

      Child Advocates, Inc.,

      Appellee-Guardian ad Litem.




      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, M.M. (Mother), appeals the trial court’s adjudication

      that her minor child, Mi.M. (Child), is a Child in Need of Services (CHINS).


[2]   We affirm.


                                                   ISSUES
[3]   Mother presents two issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court erred in determining Child to be

      a CHINS.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mother is mother to Mi.M, born on March 22, 2006. On December 4, 2018,

      the Department of Child Services’ (DCS) Family Case Manager (FCM) Monay

      Cavazos (FCM Cavazos) assessed an allegation of neglect. The report received

      by DCS alleged that Mother believed someone was going to kill her and Child,

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 2 of 13
      that Mother is mentally ill, and that Child had missed thirteen days of school.

      When FCM Cavazos arrived at the residence, the police were already present

      and in the process of removing a gun from the home. The officers detained

      Mother for a mental health assessment and DCS detained the Child.


[5]   Within two hours of receiving the report, FCM Cavazos interviewed Mother.

      Mother confirmed the allegations of the initial report by reiterating her belief

      that hitmen were going to kill her and Child. Mother explained that she has

      received private calls for the past two weeks from someone whose number and

      voice she did not recognize. Later in the conversation, Mother claimed the

      unknown caller to be her own mother. She suspected that her mother wanted

      to kill her and Child because Mother was about to receive $750,000 as a

      settlement in a medical malpractice suit over the death of one of her children in

      2009. Upon investigation, DCS discovered that the court had granted summary

      judgment in favor of the medical respondents in the lawsuit. Mother informed

      FCM Cavazos that she was diagnosed with PTSD, anxiety, and Lupus, and

      was prescribed Xanax, Viibryd, and morphine. When FCM Cavazos inquired

      about the change of locks that she had observed as she arrived at Mother’s

      residence, Mother explained that this was due to a recent attempted burglary of

      her home.


[6]   Although Mother’s gun was confiscated by the police on December 4, 2018,

      Mother obtained another gun by February 2019. On February 22, 2019, she

      twice shot her neighbor because she was upset with him as he had been making

      too much noise the night before. On February 25, 2019, the State filed an

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 3 of 13
      Information, charging Mother with aggravated battery, a Level 3 felony, and

      carrying a handgun without a license, a Class A misdemeanor. Mother

      requested, and the criminal court ordered, an evaluation to determine Mother’s

      sanity and competency to stand trial. At the time of the CHINS factfinding

      hearing, Mother was on pretrial release and electronic monitoring.


[7]   Sarah Krogulecki (Krogulecki), a home-based therapist, began counseling with

      Mother in January 2019. During the initial meetings, Mother was pleasant and

      cooperative. She was talkative and appropriately dressed in “business casual”

      clothing. (Transcript p. 42). However, on February 21, 2019, during the Child

      and Family Team Meeting, Krogulecki noted a “market [sic] change in only

      three days.” (Tr. p. 41). Mother was dressed differently, seemed “very tired,”

      had difficulties holding a conversation, was stumbling over her words, and

      seemed to “fall asleep while we were talking.” (Tr. p. 42). Krogulecki

      explained that “[b]ased on [her] training and education, a market [sic] change

      in affect is sometimes known as a sign of mental health concerns that are

      present.” (Tr. p. 43). She was unsure whether she was qualified to properly

      identify all of Mother’s needs because she was “someone not trained

      specifically to work with serious mental health concerns.” (Tr. p. 41).

      Krogulecki recommended further evaluations to better identify possible future

      concerns and noted that she never observed Mother resistant or otherwise

      unwilling to participate in a psychological evaluation. Because Krogulecki

      became concerned for her own safety after Mother’s change in behavior, the

      counseling sessions were stopped.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 4 of 13
[8]   FCM Timothy Graybeal (FCM Graybeal) began working with Mother in

      January of 2019. He was convinced Mother needed home-based therapy to

      address the deaths of three of her children, as well as the placement of the Child

      out of her care. He recommended that Mother complete a psychological

      assessment based on his interactions with Mother, Krogulecki’s

      recommendation, and Mother’s belief that FCM Graybeal was working for the

      Federal Bureau of Investigation. Although FCM Graybeal made three referrals

      for a psychological assessment, none of them were even commenced before the

      CHINS factfinding hearing.


[9]   On March 14, 2019, the trial court conducted a factfinding hearing on DCS’s

      CHINS petition. During the hearing, Mother testified that she did not

      remember being told to complete a psychological assessment by DCS or the

      court. She also claimed to have requested a psychological assessment from

      FCM Graybeal more than twenty times. Although she denied having a mental

      health diagnosis, she admitted to being depressed and had previously been

      diagnosed with temporary PTSD. She explained that she had psychological

      assessments done after the death of each of her three older children. While

      none of these assessments recommended any treatment, she added that a

      psychiatrist had prescribed Viibryd to address anxiety attacks and Xanax to

      help her sleep. She also admitted to taking morphine as a painkiller. On the

      same day but after receipt of evidence for the factfinding hearing, a colloquy

      about whether Mother could live with the relative caregiver for Child revealed

      that Mother had not been visiting with Child or participating in services.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 5 of 13
[10]   On April 25, 2019, the trial court adjudicated Child to be a CHINS, concluding,

       in pertinent part, that


               [Child’s] physical or mental condition is seriously impaired or
               seriously endangered as a result of the inability, refusal, or
               neglect of the [Child’s] parent, guardian, or custodian to supply
               the [Child] with necessary food, clothing, shelter, medical care,
               education, or supervision. [Mother] has severe mental health
               needs which have led the DCS and therapist to believe that she
               suffers from delusions. In December of 2018, [Mother] was in
               possession of a ﬁrearm when she was placed under an immediate
               detention by law enforcement officers. Additionally, [Mother]
               has a pending trial on charges involving violence and a ﬁrearm
               which are alleged to have occurred in February of 2019. For her
               and [Child’s] safety, [Mother’s] untreated mental health
               condition needs to be addressed.


               [Child] needs care, treatment, or rehabilitation that the [C]hild is
               not receiving, and is unlikely to be provided or accepted without
               the coercive intervention of the [c]ourt. As [Mother] has
               declined to engage in the psychological evaluation offered by the
               DCS, the coercive intervention of the [c]ourt is necessary to
               compel [Mother] to engage in the needed treatment.


       (Appellant’s App. Vol. II, p. 112). On May 16, 2019, the trial court entered its

       CHINS disposition and parental participation order, ordering Mother to engage

       in and participate in a plan of services and programs to facilitate her

       reunification with the Child.


[11]   Mother now appeals. Additional information will be added if necessary.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 6 of 13
                               DISCUSSION AND DECISION
[12]   Mother contends that DCS failed to present sufficient evidence to demonstrate

       that Child is a CHINS. When reviewing a trial court’s CHINS determination,

       we do not reweigh evidence or judge witness credibility. In re S.D., 2 N.E.3d

       1283, 1286 (Ind. 2014). Instead, we consider only the evidence that supports

       the trial court’s decision and the reasonable inferences drawn therefrom. Id.

       When a trial court supplements a CHINS judgment with findings of fact and

       conclusions of law, we apply a two-tiered standard of review: we consider,

       first, whether the evidence supports the findings, and second, whether the

       findings support the judgment. In re D.J., 68 N.E.3d 574, 577-78 (Ind. 2017).

       We will reverse a CHINS determination only of it was clearly erroneous. Id. A

       decision is clearly erroneous if the facts do not support the findings or if it

       applies the wrong legal standard to properly found facts. Id.


[13]   Here, Mother contends that the trial court erred in adjudicating Child to be a

       CHINS because there was no evidence that Child was seriously endangered by

       her “alleged status as a parent with mental health issues” and no evidence was

       presented that coercion was necessary to force Mother to obtain a psychiatric

       evaluation or mental health services. (Appellant’s Br. p. 6).


[14]   The purpose of a CHINS inquiry is to determine whether a child’s

       circumstances require services that are unlikely to be provided without the

       intervention of the court, and thus, the focus of a CHINS adjudication is on the

       condition of the child alone, not on the culpability of one or both parents. In re


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 7 of 13
       N.C., 72 N.E.3d 519, 524 (Ind. Ct. App. 2017). Nonetheless, “[n]ot every

       endangered child is a child in needs of services, permitting the State’s parens

       patriae intrusion into the ordinary private sphere of the family.” In re S.D., 2

       N.E.3d at 1287. Rather, a CHINS adjudication under Ind. Code § 31-34-1-1

       requires proof of three basic elements: the parent’s actions or inactions have

       seriously endangered the child; the child’s needs are unmet; and “perhaps most

       critically,” those needs are unlikely to be met unless the State intervenes.” Id.

       It is the last element that guards against unwarranted State interference in the

       family life. In re N.C., 72 N.E.3d at 524. State intrusion is warranted only

       when parents lack the ability to provide for their children. Id. Moreover, when

       determining whether a child is a CHINS under I.C. § 31-34-1-1, and

       particularly when determining whether the coercive intervention of the court is

       necessary, the trial court “should consider the family’s condition not just when

       the case was filed, but also when it is heard.” In re S.D., 2 N.E.3d at 1290.


                                                I. Mental Health


[15]   In its adjudication, the trial court concluded that the Child’s physical or mental

       condition was seriously imperiled due to Mother’s severe mental health issues.

       Mother now maintains that the trial court’s order was based on her “status as

       someone with alleged mental health issues,” rather than on a serious threat or

       danger to the Child. (Appellant’s Br. p. 9). As such, Mother asserts that DCS

       failed to present any evidence that she ever abused, injured, or neglected the

       Child. Focusing on facts submitted at the factfinding hearing, Mother contends

       that, at the time of the hearing, she was under the care of a psychiatrist, was

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 8 of 13
       taking her medication, did not believe anyone was trying to kill her, and did not

       possess a weapon.


[16]   Indiana has, historically, considered a parent’s mental illness as an important

       factor in deciding whether that parent can meet the needs of their child, even

       while it consistently has held that mental illness, standing alone, is not a proper

       ground for termination. See Egly v. Blackford Co. DPW, 592 N.E.2d 1232 (Ind.

       1992). This includes examining the parent’s habits and patterns of conduct in

       addressing mental health problems and providing a safe, consistent, and

       nurturing residence and environment. In re D.D., 804 N.E.2d 258, 267 (Ind. Ct.

       App. 2004). In the Matter of K.P.G., 99 N.E.3d 677, 683 (Ind. Ct. App 2018),

       this court discussed the endangerment of a child by a parent’s lack of treatment

       or insight about her mental illness. In K.P.G., the child had a serious heart

       condition, Mother admitted she had an untreated mental illness, and the child

       displayed labored breathing. Id. at 684. The court noted that mother’s

       untreated mental illness “left her unable to make critical decisions regarding

       [the child’s] care and treatment.” Id.


[17]   In support of her argument, Mother points to E.Y. v. Ind. Dept. of Child Servs., 93

       N.E.3d 1141 (Ind. Ct. App. 2018) as an illustration of the appropriate analysis a

       court should undertake when a parent is alleged to have a mental illness. In

       E.Y., evidence was presented that mother heard the voice of her former

       employer coming through the television set and a caseworker testified that

       Mother appeared to suffer from schizophrenia. Id. at 1146. We noted that

       DCS did not provide evidence Mother was ever diagnosed with or treated for a

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 9 of 13
       mental illness and DCS did not refer Mother for a psychiatric evaluation. Id.

       Moreover, “DCS presented no evidence relevant to the impact, if any, of

       [m]other’s mental illness on [c]hild’s condition.” Id. To the contrary, we noted

       that evidence was presented that Mother was meeting the child’s needs. Id.

       Concluding that “DCS did not present evidence to support a reasonable

       inference that [m]other’s mental illness impaired her ability to provide for

       [c]hild or that [c]hild was harmed as a result of [m]other’s mental illness,” we

       reversed the CHINS adjudication. Id. at 1148.


[18]   We do not find E.Y. to be dispositive to the case at hand. “When determining

       CHINS status under Section 31-34-1-1, [], courts should consider the family’s

       condition not just when the case was filed, but also when it is heard.” In re D.J.,

       68 N.E.3d 574, 580-81 (Ind. 2017). At DCS’s initial involvement, Mother

       expressed her belief to FCM Cavazos that hitmen were going to kill her and the

       Child. She admitted to having been diagnosed with PTSD, anxiety, sleep

       disturbances, and Lupus. Testimony at the factfinding hearing disclosed that

       even though therapeutic meetings showed a promising start, Krogulecki

       “observed a significant shift in [Mother’s] affect,” resulting in a concern “that

       [Mother] is suffering from untreated psychosis which could cause her to have

       difficulty discerning what is real and what is not real.” (Tr. p. 41). Although

       Mother’s gun was confiscated by the police, she later obtained another gun,

       which she used to twice shoot her neighbor because she was upset with him as

       he had been making too much noise the night before. See In re J.C., 994 N.E.2d

       278, 283 (Ind. Ct. App. 2013) (A trial court may properly consider recent arrests


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 10 of 13
       of a parent, especially when such pending criminal charges might subject the

       parent to “possible executed time which would necessarily interrupt

       reunification services” or have an impact on the “parent’s ability to provide a

       safe and suitable home.”), reh’g denied. Furthermore, Child had missed at least

       thirteen school days because Mother was convinced that a staff person at school

       was poisoning him. Accordingly, unlike in E.Y., evidence was presented that

       Mother’s actions, based on her delusions, endangered and negatively impacted

       the Child.


[19]   Mother’s untreated mental health concerns, her belief someone is out to kill her

       and the Child, coupled with her access to weapons and recent violent episode

       which resulted in aggravated battery charges, seriously endangered Child to the

       point his safety was being questioned and his educational needs were being

       neglected. 1


                                              II. Coercive Intervention


[20]   Mother also claims that the trial court’s coercive intervention is unnecessary as

       Mother’s testimony reflects a willingness to submit to a psychiatric evaluation.

       When determining whether coercive intervention is necessary, “the question is

       whether the parents must be coerced into providing or accepting necessary




       1
         Mother also claims that she is protected under the American with Disabilities Act (ADA) as “DCS labelled
       Mother as severely mentally disabled” on insufficient evidence. (Appellant’s Br. p. 11). Mother’s protected
       status under the ADA as a disabled person is immaterial for the application of the CHINS statute as this
       statute focuses on the needs and safety of the Child, not on the status of the parent. See I.C. § 31-34-1-1.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019              Page 11 of 13
       treatment for their child.” Matter of E.K., 83 N.E.3d 1256, 1262 (Ind. Ct. App.

       2017).


[21]   At the factfinding hearing, Mother denied having a mental health diagnosis.

       She later testified that she was depressed and previously had been diagnosed

       with a form of PTSD. She noted that she had mental health assessments after

       the deaths of her three older children and that none of these assessments

       recommended further treatment. However, on the other hand, Mother also

       testified that she saw a psychiatrist who prescribed her anti-depressants to

       address anxiety attacks and to help her sleep. Although Mother told FCM

       Graybeal that she was willing to take a psychological evaluation, she informed

       the provider who contacted her to schedule the assessment that she no longer

       needed one.


[22]   Mother’s evasiveness about whether she has a mental illness, combined with

       her failure to complete an assessment—or any other DCS required services—

       before the factfinding hearing, is sufficient for the trial court to find by a

       preponderance of the evidence that its intervention is necessary to ensure the

       Child’s safety and wellbeing. 2




       2
         Mother also claims that the involuntary commitment statutes address “the issues of mentally ill parents who
       are a danger to their children.” (Appellant’s Br. p. 14). However, the involuntary commitment statutes do
       not exclude the need for DCS to intervene on behalf of the child. Whereas the involuntary commitment
       statute focuses on protecting the public and ensuring the rights of the person whose liberty is at stake, the
       CHINS proceedings focus on the needs of the child and operate with the goal of giving family members the
       tools to learn how to provide and maintain a safe and suitable home environment for the child. See Civil
       Commitment of T.K. v. Dept. of Veteran Affairs, 27 N.E.3d 271, 273 (Ind. 2015); In re N.E., 919 N.E.2d 102, 106
       (Ind. 2010).

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019                Page 12 of 13
                                             CONCLUSION
[23]   Based on the foregoing, we conclude that the trial court did not err when it

       adjudicated Child to be a CHINS.


[24]   Affirmed.


[25]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1308 | November 21, 2019   Page 13 of 13